 1

 2

 3

 4

 5
                               IN THE UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
        AMAZON.COM, INC.,                                  Case No. 2:19-cv-1176-RSM
 8
                               Plaintiff,                  ORDER GRANTING UNOPPOSED
 9
                                                           MOTION FOR RELIEF
10                        v.                               FROM LOCAL RULE 83.1(d)(2)

11      PHILIP MOYER,
12                             Defendant.
13

14
             This matter is before the Court on Defendant’s Unopposed Motion for Relief from certain
15
      requirements of this Court’s Local Civil Rules. Dkt. #7. Specifically, Defendant’s counsel seeks
16

17    relief from Local Rule 83.1(d)(2) which requires that an attorney be admitted to practice before

18    this Court and have a physical office within the geographic boundaries of the Western District of

19    Washington to serve as local counsel in support of an admission pro hac vice. LCR 83.1(d)(2).
20    Defendant’s counsel, Tyler P. Francis, is admitted to practice before this Court but practices in
21
      Portland, Oregon, and does not maintain a physical office within the geographic boundaries of
22
      the Western District of Washington. Dkt. #8 at ¶¶ 3–4. Mr. Francis seeks to serve as local
23
      counsel on the Application of Joanna T. Perini-Abbott for Leave to Appear Pro Hac Vice in this
24

25    matter. Id. at ¶ 7–8. Ms. Perini-Abbott and Mr. Francis are members of the same law firm. Id.

26

     ORDER GRANTING UNOPPOSED MOTION
     FOR RELIEF FROM LOCAL RULE 83.1(d)(2) – 1
             Having reviewed the unopposed motion and the remainder of the record, the Court finds
 1

 2    and ORDERS that Mr. Francis is EXCUSED from the requirement that he maintain a physical

 3    office within the District to serve as local counsel in support the Application of Joanna T. Perini-

 4    Abbott for Leave to Appear Pro Hac Vice. Defense counsel shall properly file the Application
 5
      along with the required fees and the Application will be ruled on in due course.
 6
             DATED this 5 day of August, 2019.
 7

 8

 9
                                                    A
                                                    RICARDO S. MARTINEZ
10                                                  CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

     ORDER GRANTING UNOPPOSED MOTION
     FOR RELIEF FROM LOCAL RULE 83.1(d)(2) – 2
